Citation Nr: 1128999	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955 with subsequent reserve service.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2009, the Board remanded the case in response to a January 2009 hearing request from the Veteran.  The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in February 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is etiologically related to active duty service.  

2.  The Veteran's bilateral tinnitus is etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(a); 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  

The Veteran contends that he developed bilateral hearing loss and tinnitus due to noise exposure during active duty service.  He testified at the February 2010 hearing that he noticed the onset of tinnitus and hearing problems during service that have progressively worsened to the present day.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service records are negative for evidence of hearing loss or tinnitus and the Veteran's hearing was normal at a whisper test performed during the November 1955 separation examination.  The Veteran's hearing was also normal upon audiogram testing at a September 1963 Air Force Reserves enlistment examination.  Service personnel records do, however, establish that the Veteran served as a weapons mechanic and aircraft gunner.  The Veteran is competent to report the incurrence of injuries during service, such as exposure to noise and the onset of tinnitus and hearing loss, and the noise exposure described by the Veteran at his February 2010 hearing is consistent with the type and circumstances of the Veteran's service in the Air Force.  See 38 U.S.C. § 1154(a).  

The record also establishes current findings of bilateral hearing loss and tinnitus.  Clinical records from the Kansas City VA Medical Center (VAMC) indicate that the Veteran was diagnosed with bilateral high frequency sensorineural hearing loss in August 2000 and he was diagnosed with bilateral tinnitus at the December 2006 VA examination.  Audiometric testing at the VA examination revealed hearing loss meeting the standards set forth under 38 C.F.R. § 3.385.  The record therefore demonstrates impaired hearing for VA compensation purposes.  

The Board finds that the first two elements necessary for service connection-a current disability and in-service injury-have been demonstrated.  Thus, the remaining question for consideration is whether the Veteran's current hearing loss and tinnitus are attributable to in-service noise exposure.

The Veteran has reported a continuity of symptoms since active duty service with respect to his hearing loss and tinnitus.  He testified at the February 2010 hearing that his tinnitus and hearing loss began during service and have continuously worsened to the present day.  Although the December 2006 VA examiner provided an opinion against the Veteran's claims for service connection, the Board finds that the continuity of symptoms reported by the Veteran are credible and weigh in favor of a nexus linking his hearing loss and tinnitus to active duty service.  The evidence of record is essentially in equipoise, and the Board will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are therefore met and the Veteran's claims for service connection for hearing loss and tinnitus are granted. 

ORDER

Entitlement to service connection for bilateral hearing loss is granted 

Entitlement to service connection for bilateral tinnitus is granted. 




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


